                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

 MICHAEL KENT, Individually and On Behalf            )
 of All Others Similarly Situated,                   )
                                                     )
                        Plaintiff,                   ) Case No. 1:19-cv-00473-MN
                                                     )
        v.                                           ) CLASS ACTION
                                                     )
 ELLIE MAE, INC., SIGMUND ANDERMAN,                  ) JURY TRIAL DEMANDED
 JONATHAN CORR, KAREN BLASING,                       )
 CARL BUCCELLATO, CRAIG DAVIS, A.                    )
 BARR DOLAN, ROBERT J. LEVIN, MARINA                 )
 LEVINSON, JEB S. SPENCER, and RAJAT                 )
 TANEJA,                                             )
                                                     )
                        Defendants.                  )

                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Michael

Kent (“Plaintiff”), hereby voluntarily dismisses the above-captioned action (the “Action”) without

prejudice. Defendants have filed neither an answer nor a motion for summary judgment in the

Action, and no class has been certified.

 Dated: June 12, 2019                             RIGRODSKY & LONG, P.A.

                                            By: /s/ Brian D. Long
                                                Seth D. Rigrodsky (#3147)
                                                Brian D. Long (#4347)
                                                Gina M. Serra (#5387)
 OF COUNSEL:                                    300 Delaware Avenue, Suite 1220
                                                Wilmington, DE 19801
 RM LAW, P.C.                                   Telephone: (302) 295-5310
 Richard A. Maniskas                            Facsimile: (302) 654-7530
 1055 Westlakes Drive, Suite 300                Email: sdr@rl-legal.com
 Berwyn, PA 19312                               Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                      Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                           Attorneys for Plaintiff
